Title: From Thomas Jefferson to John Nancarrow, 28 November 1793
From: Jefferson, Thomas
To: Nancarrow, John



Dear Sir
Germ[antown] Nov. 28. 1793.

Having been sensible that Mrs. Nancarrow and yourself were proposing to incommode yourselves out of merely friendly dispositions to me, and that I could not avoid embarrassing you more than I could be easy under, I received yesterday with great satisfaction the offer of commodious apartments which I have not hesitated to engage, because it relieves me inasmuch as it relieves you from the inconveniences which your friendship disposed you to encounter. Accept for Mrs. Nancarrow and yourself my sincere thanks for this proof of your goodness, and assurances of the esteem of Dear Sir Your friend & servt

Th: Jefferson

